Citation Nr: 0122543	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
including post-traumatic stress disorder (PTSD), major 
depression, and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to June 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's May 1999 rating decision which denied 
service connection for a psychiatric disorder, including 
PTSD, major depression, and a personality disorder.  The 
veteran testified at a Board hearing held at the RO (i.e., 
Travel Board hearing) in June 2001.


REMAND

The veteran claims service connection for a psychiatric 
disorder, including PTSD, major depression, and a personality 
disorder.  The RO has properly informed him that the law 
precludes service connection for a personality disorder.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).  Service connection 
is possible for acquired psychiatric disorders such as PTSD 
and major depression.

The veteran contends that he has a psychiatric disorder that 
began during service, related to alleged traumatic events 
during service.  The veteran has reported that he was 
sexually abused during childhood, and that he was raped on 
two occasions during service.

The Board finds that further development of the evidence is 
warranted with respect to the claim for service connection 
for an acquired psychiatric disorder, including PTSD and 
major depression, particularly in light of the notice and 
duty to assist provisions of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and a companion regulation.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (2001) (to be codified at 38 C.F.R. § 3.159).

The RO has obtained the veteran's service medical and 
personnel records from his active duty which lasted from June 
1979 to June 1985.  The RO has also obtained some post-
service VA medical treatment records, showing psychiatric and 
substance abuse problems, dated from April 1998 to October 
1999, and the veteran also had a VA compensation examination 
in February 1999.

However, the file refers to extensive other medical treatment 
since service for psychiatric and substance abuse problems, 
and records of such treatment have not been obtained.  For 
example, the earliest VA treatment record in the claims 
folder, from April 1998, notes that the veteran reported this 
was his 7th episode of treatment for chemical dependency.  A 
VA hospital admission record from later in 1998 notes a 
history of 5 hospitalizations for depression, including for 
the first time in California in 1989, twice in Florida, and 
twice at Fairview Hospital in Minneapolis including last 
year.  It was also reported that the veteran was in about 6 
substance abuse programs in the past.  In his 1999 VA 
compensation claim, the veteran reported post-service 
psychiatric treatment included treatment at an unspecified 
facility in Curpertino, California in 1989, at an unspecified 
facility in Tampa, Florida in 1992, at Fairview Reverside in 
Minneapolis from 1995 to 1997, and at the St. Cloud VA 
Medical Center beginning in April 1998.  At his Board hearing 
in 2001, the veteran reported psychiatric treatment after 
service in 1996 at a private facility in Virginia.  

The duty to assist under the VCAA requires that the RO 
attempt to obtain all pertinent post-service medical records.  
Another VA examination may be in order if warranted by the 
evidence which is developed.  

The Board notes that the basic requirements for service 
connection for PTSD, including credible supporting evidence 
of a service stressor, are found in 38 C.F.R. § 3.304(f).  As 
the veteran claims he has PTSD due to alleged sexual assault 
in service, the RO should assure compliance with the related 
special evidentiary development procedures for stressors as 
set forth in VA Adjudication Procedure Manual M21-1, Part 
III,  5.14c (April 30, 1999).  See Patton v. West, 
12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  



In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated or examined him since service for 
psychiatric and substance abuse problems.  
After obtaining any necessary release 
forms from the veteran, the RO should 
attempt to obtain copies of the related 
medical records which are not already on 
file.  This includes, but is not limited 
to, the various medical providers which 
the Board has mentioned above.

2.  With regard to the claim for service 
connection for PTSD based on sexual 
assault in service, the RO should assure 
there is development for stressors under 
the special provisions of M21-1, Part 
III,  5.14c (April 30, 1999).

3.  If warranted by the evidence 
developed, the RO should provide the 
veteran with another VA psychiatric 
examination as to the nature and etiology 
of all psychiatric disorders.

4.  After the above development has been 
accomplished, and after assuring 
compliance with the notice and duty to 
assist requirements of the VCAA and the 
recently enacted companion regulation, 
the RO should review the claim for 
service connecition for a psychiatric 
disorder, including PTSD, major 
depression, and a personality disorder.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given a period to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


